Citation Nr: 0809992	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
essential hypertension, to include as secondary to type II 
diabetes mellitus.

2.  Entitlement to a compensable rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran submitted additional evidence in the form of 
private medical records following certification of the 
veteran's appeal to this Board in November 2007.  The veteran 
waived regional office consideration of this additional 
evidence in a letter dated February 2008.  This evidence has 
been associated with the claims folder.  As the case is being 
remanded, the RO will also have an opportunity to review this 
evidence.  The Board notes that the veteran raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
in the February 2008 letter.  The Board refers this issue to 
the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Essential Hypertension

In this case, the RO denied the veteran's claim of 
entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus with 
peripheral neuropathy in a rating decision dated May 2003.  
The veteran was notified of this decision in a letter dated 
May 17, 2003 and did not appeal.  Thus, the decision became 
final.  

The veteran submitted a statement to VA in November 2004 in 
which he sought to reopen his claim of service connection for 
hypertension, to include as secondary to type II diabetes 
mellitus.  The RO denied this claim in a rating decision 
dated August 2005 after determining that the claim was 
reopened due to the receipt of new and material evidence.  
Since the claim had been previously denied in May 2003, it 
was properly characterized as a claim to reopen.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the May 2003 decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that the veteran was afforded a VA Compensation 
and Pension (C&P) Examination in May 2005.  The examiner 
diagnosed the veteran as having essential hypertension which 
was "not due to service connected diabetes mellitus."  
However, the examiner failed to address the issue of whether 
the veteran's hypertension was the result of or aggravated by 
his service-connected type II diabetes mellitus.

In this case, additional notice is required pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Court established 
significant new requirements with respect to the content of 
the duty-to-inform notice which must be provided to a veteran 
who is petitioning to reopen a claim.  The Court held that VA 
must notify the veteran of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
veteran of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the veteran.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was provided with a VCAA notification 
letter, but it did not meet the requirements set forth in 
Kent as it did not explain the element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  Therefore, a remand is required.  

In that regard, the Board notes that the VCAA letter provided 
to the appellant did not inform him that he could also submit 
evidence showing that hypertension was aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(b).  
While the statement of the case set forth the Section 3.310 
criteria that were in effect prior to October 10, 2006, it 
indicated that the criteria were the new criteria.  This was 
incorrect.  Due to these errors, additional procedural 
development is required.  


Post-Traumatic Stress Disorder

In this case, the veteran contends that he is entitled to a 
compensable disability rating for PTSD.  The veteran was 
originally granted service connection for PTSD following the 
issuance of a decision by this Board in September 2004.  The 
RO implemented the Board's decision in a rating decision 
dated August 2005.  The RO evaluated the veteran's PTSD as a 
non-compensable disability, effective June 23, 1998.

The Board notes that the veteran was hospitalized in December 
2003 after having a cerebrovascular accident (CVA).  A VA 
mental health treatment note dated February 2004 diagnosed 
the veteran as having dementia, not otherwise specified. The 
veteran's Global Assessment of Functioning (GAF) score at 
that time was 45.  Similarly, a VA mental health treatment 
follow-up note dated May 2004 indicated that the veteran was 
partially disoriented in time and had cognitive capabilities 
and a memory which were described as "moderately 
handicapped."  The veteran's GAF score was 48.

The veteran was afforded a VA C&P examination in May 2005 in 
connection with the current claim.  Upon mental status 
examination, the examiner noted that the veteran was 
spontaneous, alert, in contact with reality, and oriented to 
time, place, and person.  No evidence of psychomotor 
retardation or agitation was noted.  The examiner described 
the veteran's thought process as logical and coherent.  No 
evidence of looseness of association, disorganized speech, 
delusions, hallucinations, phobias, panic attacks, 
obsessions, or suicidal ideation was noted.  The veteran's 
GAF score was 70.  The examiner diagnosed the veteran as 
having PTSD by record and noted:

There is no clinical evidence to 
establish a diagnosis of cognitive 
disorder due to cerebrovascular accident 
at the present time.

In the August 2005 rating decision currently on appeal in 
this case, the Board observes that the veteran was granted 
pension benefits for "status post old cerebrovascular 
accident."  The veteran was subsequently granted service 
connection in October 2006 for status-post cerebrovascular 
accident with residual mild left hemiparesis.  The RO 
evaluated the veteran's condition as 10 percent disabling, 
effective November 3, 2005.  

The veteran was afforded a VA C&P examination in April 2007.  
The examiner reviewed the veteran's claims file, including 
the results of the May 2005 VA C&P examination.  The examiner 
concluded that:

The veteran has clear and definite 
symptoms of Vascular dementia; caused 
by, and due to, his cerebrovascular 
accident of december 1, 2003.  The 
veteran has serious memory impairment 
and could not provide clear and specific 
details of his medical and psychiatric 
history.  He has not been on psychiatric 
treatment since 2004.  He needs the 
assistance of others and his daughter 
manages all his affairs.  He has a 
serious impairment for independent 
living.  Based on the current 
evaluation, records and history, we 
consider that he is not competent to 
handle VA funds; and is considered in 
need of Aid and Attendance benefits due 
to his currently diagnosed Vascular 
Dementia; not due to his service 
connected PTSD condition.  He is unable 
to describe any PTSD related symptom.

The examiner noted that the examination request was to 
determine if the veteran is in need of aid and attendance or 
housebound benefits based on his mental condition.  The 
examination was also for mental disorders other than PTSD and 
eating disorders and the examiner specifically stated that a 
psychiatric evaluation was not requested.  This examination 
report is therefore insufficient for the purpose of 
evaluating the veteran's level of disability, if any, 
resulting from PTSD.  Accordingly, another VA examination is 
warranted.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The Board also points out that where manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In 
that regard, the Board notes that a June 2007 rating decision 
indicated that the veteran was in receipt of pension benefits 
due to vascular dementia.   

The veteran receives medical care through VA.  VA is required 
to make reasonable efforts to help a veteran obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veterans Claims (Court) held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA medical records pertaining to 
the veteran that are dated from February 23, 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen the 
claim of service connection for essential 
hypertension, to include as secondary to 
type II diabetes mellitus both as a 
proximate cause and as a result of 
aggravation.  The notice letter must 
describe the elements necessary to 
establish service connection for the 
disability and must describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.  The 
veteran should then be afforded an 
appropriate period of time to respond.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from February 23, 2007 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  After the above development is 
complete, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to have a 
VA psychiatric examination to ascertain 
the nature of all psychiatric disabilities 
and proper diagnoses thereof, as set forth 
in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-
IV).  Any psychological testing should 
also be conducted at that time if deemed 
necessary by the examiner, and the results 
of any testing done should be included 
with the findings from the VA examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  

The examiner is asked to assess the 
severity of the veteran's service-
connected PTSD and identify which 
symptoms, if any, are attributable to the 
veteran's service-connected PTSD and which 
symptoms, if any, are attributable to the 
residuals of the service-connected 
cerebrovascular accident with residual 
mild left hemiparesis.  The examiner is 
also asked to include a discussion of the 
functional impairments of daily life, if 
any, resulting from the veteran's service-
connected PTSD.  The examiner must provide 
a complete rationale for any stated 
opinion.

The examiner is also asked to indicate 
whether the veteran has vascular dementia.  
If so, the examiner is asked to express an 
opinion as to whether the veteran's 
vascular dementia is at least as likely as 
not (i.e., 50 percent or greater 
possibility) proximately due to or the 
result of, or aggravated by, a service-
connected disability, to include the 
veteran's PTSD or cerebrovascular accident 
with residual mild left hemiparesis.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations, to include 38 C.F.R. 
§ 3.310(a) and (b) (2007), considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


